Citation Nr: 1506206	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board subsequently remanded the case for further development in April 2014.  That development was completed, and the case was returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in May 2012.  The audiometric results documented in the examination report show that the Veteran has a degree of hearing loss which meets the requirements of a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred during service.  38 C.F.R. § 3.303.

The Board notes that the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC) which responded that such records were "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable.  When a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has described military noise exposure including rifle noise, .50 caliber machine guns and 2.5 inch rocket launchers during training.  The Veteran also stated that he was exposed to constant loud noise from generators and other heavy machinery which was located directly next to his tent.  The Veteran's DD Form 214 documents the Veteran's service with the 40th Infantry Division, and the Veteran's statement regarding military noise exposure is consistent with this.  38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  The Board sees no reason to doubt the Veteran's statements regarding in-service noise exposure, and finds them credible.  The Board therefore finds that it is at least as likely as not that the Veteran had excessive noise exposure during service, and the question remaining is whether the Veteran's current hearing loss disability is related to his military noise exposure.

On the Veteran's November 2010 claim form, he stated that after service, he worked in accounting for the next 23 years, and was not exposed to any intense noise post-service.  The May 2012 VA examination report noted that the Veteran reported recreational noise exposure including motorcycle noise with full helmet, chain saw and power tool noise occasionally without hearing protection, and riding lawn mower noise without hearing protection.  Following audiometric testing, the VA examiner determined that the Veteran had sensorineural hearing loss and stated that the configuration of his current hearing loss can accurately be depicted as noise-induced hearing loss.  The examiner continued, however, that it is impossible to determine when the hearing loss began because of the lack of audiometric data available in the claims file.  She cited an Institute of Medicine (IOM) study on Noise-induced Hearing Loss and Tinnitus Associated with Military Service for the finding that in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during service.  The examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because the Veteran was exposed to other potentially hazardous noise levels in his youth and post-service, and without audiometric data from service, it is impossible to determine when the hearing loss occurred and what caused it without speculation. 

The Board finds the May 2012 VA examiner's conclusion that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resort to speculation, due to the absence of in-service audiometric findings, to be inadequate for adjudicatory purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  As noted above, precise audiometric data demonstrating hearing loss at levels described in 38 C.F.R. § 3.385 is only necessary to prove that the Veteran has a current hearing loss disability for VA service connection purposes.  The lack of precise audiometric data during service should not render it impossible to provide an opinion regarding the likelihood of a relationship between high levels of noise-exposure during service and current levels of hearing loss.  

The Board could remand the case for another opinion on the matter.  However, in light of the Veteran's advanced age, the Board has determined that a VA Training Letter on Hearing Loss, in addition to findings made by the May 2012 VA examiner, provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current hearing loss and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  The VA examiner stated that the Veteran has sensorineural hearing loss, and opined that the configuration fit with noise-induced hearing loss.  It has been found at least as likely as not that the Veteran experienced high levels of noise exposure during service, and while the Veteran has reported some other potential sources of noise exposure without hearing protection post-service, none could be described as of similar intensity or duration as that in service.  Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely as not that the Veteran's hearing loss in this case is the result of noise exposure in service as it is the result of any other cause or factor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active duty; and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is as likely the result of in-service noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether service connection for hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


